In a family offense proceeding pursuant to Family Court Act article 8, the petitioner, Priscilla Harris W., appeals from an order of the Family Court, Westchester County (Cooney, J.), dated October 11, 1996, which, after a hearing, dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
The record supports the Family Court’s conclusion that the appellant did not establish by a preponderance of the evidence that the respondent had committed acts which would have constituted the family offense of harassment (see, Family Ct Act § 812; Penal Law § 240.26 [1]). Thompson, J. P., Krausman, Goldstein and Luciano, JJ., concur.